DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6-14, 17, 24-26, 28-34 and 37-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 10 and 43 include the phrase “… owing to an application of pressure to said chamber via said port of said rigid tubular element in furtherance of ascertaining vesical pressure.” This language is ambiguous since none of the claims describes a step of obtaining vesical pressure.  Additionally, none of the examined claims describes a step of measuring pressure or providing a pressure sensor. At most, claim 37 calls for a controllable pressure applying apparatus for selectively applying pressure. 
Claim 43 calls for “… said second operative condition for the apparatus characterized by a reduction of urine passage through the expanded expandable sleeve element …” This language is contradictory since the second operative condition 
Claims 2, 3, 7-9, 11-14, 17, 24-26, 28-34, 37-42 and 44-55 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 7, 11, 13, 17 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kron; Reuben E. et al. (US 20140275839 A1) in view of Shilling; Thomas et al. (US 5176630 A).
Regarding claim 6, Kron discloses a urodynamic investigation apparatus for receipt of urine from a bladder (¶ [0003], [0010], [0074], a Urethra Engagement Device ("UED")); the apparatus comprising: 
a. a tubular element characterized by opposing first and second end portions (annotated Fig. 16 shows a tubular element that coincides with the closed air space of the UED); and 

    PNG
    media_image1.png
    806
    863
    media_image1.png
    Greyscale
b. first and second segments adapted to connect to said opposing first and second end portions of said tubular element so as to delimit a chamber for the apparatus (¶ [0089] Another exemplary component is shown in the lower right hand image of FIG. 16; annotated Fig. 16 shows first and second fittings and a tubular element);
a segment of said first and second segments is adapted to receive periurethral tissue therein (¶ [0079], In operation, the UED is contacted to the anatomy proximate to or surrounding a patient's urethra … the vacuum is suitably applied so as to draw peri-urethral tissue into the vacuum chamber … thus creating a leak-proof, mechanical seal between the peri-urethral tissue and the device).
Regarding the limitation of first and second operative conditions in furtherance of ascertaining vesical pressure, Kron measures flow and pressure during a diagnostic procedure (¶ [0074], Flow and Pressure Measurement and Control; "FPMC"; ¶ [0079], (b) measuring pressure within the closed air chamber by means of a pressure sensor; ¶ [0085], a tap 25 that allows for measurement of the pressure within the receptacle 24). 
Kron teaches the invention substantially as claimed by Applicant with the exception of a rigid tubular element, first and second fittings, a sleeve element and a port. Shilling discloses a speculum and control valve (col. 1, lines 10-15; col. 2, lines 30-35; col. 4, lines 4-10, colonic lavage apparatus 10), comprising:
a. a rigid tubular element characterized by opposing first and second end portions (col. 6, lines 15-20, control valve 16 … main body of the valve is defined by an outer thick-walled, rigid conduit or tube 50 having corresponding connecting end portions 51 and 52 at opposite ends thereof); and 
a port (col. 6, lines 23-31, pressure port 24);
b. first and second fittings adapted to be received by said opposing first and second end portions of said rigid tubular element so as to delimit a chamber for the apparatus (col. 6, lines 42-54, the coupling portion 62 formed at one end of the fitting 14 opposite the barbed end 48 and the coupling 63 formed at one end of the barbed connecting end portion 18 for the drain line); and 
c. a sleeve element for select passage of fluid there through, said sleeve element suspended between said first and second fittings within said chamber (col. 6, lines 25-37, The liner 28 is composed of a thin-walled elastomeric material and may be a rubber or rubber-like material customarily employed in surgical tubes);
said sleeve element having collapsed and open configurations (cols. 6-7, lines 66-16, the elastic liner 28 and which, by virtue of its elasticity, is capable of movement between an open position, as shown in full, and a closed position, as shown dotted in FIG. 1);
said open configuration corresponding to a first operative condition for the apparatus (cols. 6-7, lines 66-16, when the pressure acting against the interior of the liner 28 exceeds that in the pressure port 24, the liner will return to the expanded, open position); 
said collapsed configuration corresponding to a second operative condition for the apparatus (cols. 6-7, lines 66-16, when pressure in the port 24 exceeds that from the speculum the liner 28 is caused to collapse inwardly along its substantial length as illustrated so as to effect a complete closure);
said first operative condition of the apparatus characterized by fluid passage through said sleeve element (cols. 6-7, lines 66-16, the liner will return to the expanded, open position);
said second operative condition for the apparatus characterized by a reduction of fluid passage through said sleeve element owing to pressure applied to said chamber via said port of said tubular element (cols. 6-7, lines 66-16, when pressure in the port 24 exceeds that from the speculum the liner 28 is caused to collapse inwardly along its substantial length as illustrated so as to effect a complete closure).
Shilling provides a modular valve suited for handling contaminated fluids. Shilling also permits a valve to be controlled by an externally applied pressure (col. 7, lines 30-41, control valve assembly 16 … to automatically open and close in response to such changes). A skilled artisan would have been able to modify Kron with the control valve of Shilling by interposing the valve along the tubular element of Shilling. One would be motivated to modify Kron with the control valve of Shilling since Kron calls for a valve (¶ [0084], not shown--in FIG. 8--is an optional additional tap of the urine receptacle that in turn engages with a valve or other device that permits release or venting of urine or air from the urine receptacle). Therefore, it would have been obvious to modify Kron with the control valve of Shilling in order to regulate fluid flow through a disposable UED.

Regarding claims 2, 3, 7, 11, 13 and 38-42, Kron does not explicitly disclose first and second fittings or a sleeve element. Shilling discloses first and second fittings (Fig. 1, T-shaped fitting 14 and coupling 18);
wherein a fitting of said first and second fittings is capable of operative union with a urine egress routing tube, flowrate determination apparatus or any flexible tube (col. 4, lines 20-21, a drain line D is connectable to coupling end portion 18); 
wherein an interface for each of said first and second fittings, relative to said rigid tubular element, is characterized by a leak-proof seal (col. 6, lines 42-54, each coupling 62 and 63 includes an external circumferential shoulder 64 … an annular groove 66 … and is sized to require close-fitting insertion of the end cap 55 and the surrounding end 60 of the liner 28 into the groove);
wherein said sleeve element comprises a thermoplastic (col. 6, lines 25-31, the liner 28 is composed of a thin-walled elastomeric material and may be a rubber or rubber-like material customarily employed in surgical tubes);
wherein said sleeve element is directly anchored to each of said first and second fittings (Fig. 1, liner 28 is anchored to tube 50 by pinching at end caps 55);
wherein said rigid tubular element is characterized by a circular cross-section (col. 6, lines 23-28, the internal surface 58 of the tube 50 is of uniform diameter between the shoulders 56); 
wherein said sleeve element is expandable and characterized by an expandable cross section (col. 6, lines 25-31, the liner 28 is composed of a thin-walled elastomeric material and may be a rubber or rubber-like material customarily employed in surgical tubes);
wherein said sleeve element is characterized by an expandable cross section, an expanded cross section for said sleeve element associated with said first operative condition for the apparatus (cols. 6-7, lines 66-16, when the pressure acting against the interior of the liner 28 exceeds that in the pressure port 24, the liner will return to the expanded, open position);  
wherein said sleeve element is characterized by an expandable cross section, an expanded cross section for said sleeve element associated with said first operative condition for the apparatus (cols. 6-7, lines 66-16, when the pressure acting against the interior of the liner 28 exceeds that in the pressure port 24, the liner will return to the expanded, open position);
a non-expanded cross section for said sleeve element associated with a non-operative status for the apparatus (cols. 6-7, lines 66-16, when pressure in the port 24 exceeds that from the speculum the liner 28 is caused to collapse inwardly along its substantial length as illustrated so as to effect a complete closure). 
Regarding the limitation of a fitting configured for operative union with a urine egress routing tube or a flowrate determination apparatus, Shilling’s valve can connect to any tubular structure. For example, Shilling calls for connecting a drain line D to coupling end portion 18 (col. 4, lines 20-21). 
Shilling provides a modular valve that can be connected in-line with any conduit or tube segment. One would be motivated to modify Kron with the first and second fittings of Shilling to regulate flow through a disposable fluid circuit. Therefore, it would have been obvious to modify Kron with the fittings of Shilling in order to connect a valve to an existing urological apparatus. 

Regarding claim 17, Kron discloses a urodynamic investigation apparatus in operative combination with a flow rate determination apparatus for determining rates of urine egress through the apparatus (¶ [0079], the sensor providing the pressure data used by the FPMC to control the opening and closing of the solenoid valve, and to generate the pressure-time curves used to calculate the flow rate, the flow resistance, the compliance of the LUT, and the isovolumetric bladder pressure). 
Kron lacks a rigid tubular element. Shilling discloses a rigid tubular element (col. 6, lines 15-20, control valve 16 … rigid conduit or tube 50). Regarding rationale and motivation to modify Kron with the rigid tubular element of Shilling, see discussion of claim 6 above. 
 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kron and Shilling, further in view of Aldana; Mark W. (US 20140090644 A1).
Regarding claims 8 and 9, Kron and Shilling lack an O-ring or mechanical fastener. Aldana discloses a handheld portable device for delivering therapeutic gas (¶ [0002], [0003], [0054] FIG. 1, gas delivery device 100; ¶ [0068], FIG. 5, second gas delivery device 500; ¶ [0080], FIG. 9, third device 900), comprising: 
a tubular element (¶ [0069], head 202B); 
a fitting (¶ [0070], nozzle outlet 104B); and 
wherein an interface for said fitting relative to said tubular element, is characterized by an O-ring or a mechanical fastener (¶ [0071], the O-rings 508B seal the connection between nozzle outlet 104B and head 202B; ¶ [0072], roll pin 510B passes through roll pin hole 512B, through the front groove 507B, and through another roll pin hole (not shown) on the other side of head 202B).  
Aldana demonstrates how to fasten components of a fluid system with separate fasteners, when the components are formed separately. A skilled artisan would have been able to modify Kron and Shilling with the O-ring or mechanical fastener of Aldana by separately molding the fittings and tubular element, then assembling them with an O-ring or a mechanical fastener. One would be motivated to modify Kron and Shilling with the O-ring or fastener of Aldana in order to fasten a flexible sleeve to a rigid tubular element with another type of interface. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kron and Shilling, further in view of Tower; Allen J. (US 5161773 A).
Regarding claim 12, Applicant’s specification does not define the term “shrink tubing,” therefore this term will be given its common meaning. Shrink tubing, shrink wrap or shrink film commonly comprises polyolefins such as polyethylene or polypropylene, or also PVC. Therefore, any tubing made from a film of polyolefin or PVC will be interpreted to constitute shrink tubing. 
Kron and Shilling lack shrink tubing. Tower discloses an elastic valve apparatus (col. 1, lines 5-13; col. 2, lines 60-68, valve 10), comprising:
a sleeve element (Fig. 1, tubular lining 22);
wherein said sleeve element comprises shrink tubing (col. 3, lines 51-55, the body 20 is lined with a flexible tubular lining 22 which is generally formed of a thin layer of high strength polyethylene or other suitable elastic material so as to completely line the interior of the valve body 20).
Tower selects an easily obtained polymer to construct a deformable valve. One would be motivated to modify Kron and Shilling with the polyethylene shrink tubing of Tower since Shilling calls for selecting a material commonly used in surgical tubing (col. 6, lines 28-35, the liner 28 is composed of a thin-walled elastomeric material and may be a rubber or rubber-like material customarily employed in surgical tubes).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kron and Shilling, further in view of Piper; Britton F. (US 5205325 A).
Regarding claim 14, Kron and Shilling lack a sleeve element that is indirectly anchored to each of said first and second fittings. Piper discloses a flow control valve assembly (col. 1, lines 5-12; col. 4, lines 29-41, flow control valve assembly 20), comprising:
first and second fittings (Fig. 2, first sleeve support member 66 and second sleeve support member 68);
a sleeve element (Fig. 2, collapsible sleeve 50);  
wherein said sleeve element is indirectly anchored to each of said first and second fittings (col. 6, lines 24-30, the medial portion 60 of the collapsible sleeve 50 extends between the first and second sleeve support members 66, 68 substantially as shown). 
Piper assembles a pinch valve with a pair of internal support members that can fit inside an outer tube (Fig. 2, tubular body member 24). The outer tube provides a streamlined outer surface that will minimize the risk of leaks or contamination. One would be motivated to modify Kron and Shilling with the indirectly anchored sleeve element of Piper to assemble a pinch valve with an alternative technique, and optionally to minimize leakage or contamination. 


Claims 10, 24-26, 28, 31, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kron and Shilling, further in view of Bracy; Bart (US 20170055983 A1).
Regarding claim 10, Kron and Shilling describe a urodynamic investigation apparatus as discussed for claim 1 above. Kron further discloses at least one fitting adapted for cooperative engagement with periurethral tissue (¶ [0076], a UED may include concentric tubes suitably configured to grasp the glans penis; ¶ [0118], Figs. 28, 54, stabilizer engaged with the skin of a patient, showing the skin being drawn up into the annular vacuum chamber of the stabilizer). 
Kron and Shilling lack an interface characterized by a spring pin. Bracy discloses sutures and methods of suturing (¶ [0002], [0026], FIG. 1, multipart suture 100; ¶ [0029], FIGS. 2A, 2B and 2C, multicomponent suture 200; ¶ [0038], FIG. 3, suture 300; ¶ [0060], FIG. 7, suture 700), comprising: 
a. a tubular element (¶ [0045], a substantially circular profile as in FIG. 4J and as discussed above; or a tubular profile as illustrated by the square tubular profile of FIG. 4K; ¶ [0046], internal region 402 of the tubular suture portion; ¶ [0047], FIG. 4P shows a further cross-section of a suture portion, here substantially circular and tubular (i.e., circular cylindrical)); 
b. a fitting adapted to be received by said tubular element (¶ [0062], Fig. 7, enlarged portion 724);
wherein an interface for said first fitting, relative to said tubular element, is characterized by a spring pin (¶ [0064], in various embodiments, the enlarged portion 724 and the balance of the monofilament portion 722 will be coupled by … physical pressfit/friction fit, … a roll pin, a cotter pin, or any other fastening means). 
Bracy demonstrates that a tubular element and fitting can be connected in different ways (¶ [0064]). One would be motivated to modify Kron and Shilling with the spring pin of Bracy since Shilling calls for a releasable or modular connection that operates with a snap fit (Fig. 1, external ribs 54). A roll pin or spring pin likewise provides a removable connection. Therefore, it would have been obvious to modify Kron and Shilling with the spring pin of Bracy in order to construct the valve with another type of removable connection.  

Regarding claims 24-26, 28, 31, 33 and 37, Kron and Shilling teach all features of the claimed invention as discussed for claims 2, 3, 7, 11, 13 and 17 above, respectively.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kron, Shilling and Bracy, further in view of Aldana; Mark W. (US 20140090644 A1).
Regarding claims 29 and 30, Kron, Shilling and Bracy lack an O-ring or mechanical fastener. Aldana discloses a handheld portable device for delivering therapeutic gas (¶ [0002], [0003], [0054] FIG. 1, gas delivery device 100; ¶ [0068], FIG. 5, second gas delivery device 500; ¶ [0080], FIG. 9, third device 900), comprising: 
a tubular element (¶ [0069], head 202B); 
a fitting (¶ [0070], nozzle outlet 104B); and 
wherein an interface for said fitting relative to said tubular element, is characterized by an O-ring or a mechanical fastener (¶ [0071], the O-rings 508B seal the connection between nozzle outlet 104B and head 202B; ¶ [0072], roll pin 510B passes through roll pin hole 512B, through the front groove 507B, and through another roll pin hole (not shown) on the other side of head 202B).  
Aldana demonstrates how to fasten components of a fluid system with separate fasteners, when the components are formed separately. Regarding rationale and motivation to modify Kron, Shilling and Bracy with the O-ring or a mechanical fastener of Aldana, see discussion of claims 8 and 9 above. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kron, Shilling and Bracy, further in view of Tower; Allen J. (US 5161773 A).
Regarding claim 32, Applicant’s specification does not define the term “shrink tubing,” therefore this term will be given its common meaning. Shrink tubing, shrink wrap or shrink film commonly comprises polyolefins such as polyethylene or polypropylene, or also PVC. Therefore, any tubing made from a film of polyolefin or PVC will be interpreted to constitute shrink tubing. 
Kron, Shilling and Bracy lack shrink tubing. Tower discloses an elastic valve apparatus (col. 1, lines 5-13; col. 2, lines 60-68, valve 10), comprising:
a sleeve element (Fig. 1, tubular lining 22);
wherein said sleeve element comprises shrink tubing (col. 3, lines 51-55, the body 20 is lined with a flexible tubular lining 22 which is generally formed of a thin layer of high strength polyethylene or other suitable elastic material so as to completely line the interior of the valve body 20).
Tower selects an easily obtained polymer to construct a deformable valve. One would be motivated to modify Kron, Shilling and Bracy with the polyethylene shrink tubing of Tower since Shilling suggests to construct the valve with available materials (col. 6, lines 29-31).  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kron, Shilling and Bracy, further in view of Piper; Britton F. (US 5205325 A).
Regarding claim 34, Kron, Shilling and Bracy lack a sleeve element that is indirectly anchored to each of said first and second fittings. Piper discloses a flow control valve assembly (col. 1, lines 5-12; col. 4, lines 29-41, flow control valve assembly 20), comprising:
first and second fittings (Fig. 2, first sleeve support member 66 and second sleeve support member 68);
a sleeve element (Fig. 2, collapsible sleeve 50);  
wherein said sleeve element is indirectly anchored to each of said first and second fittings (col. 6, lines 24-30, the medial portion 60 of the collapsible sleeve 50 extends between the first and second sleeve support members 66, 68 substantially as shown). 
Piper assembles a pinch valve with a pair of internal support members that can fit inside an outer tube (Fig. 2, tubular body member 24). The outer tube provides a streamlined outer surface that will minimize the risk of leaks or contamination. One would be motivated to modify Kron, Shilling and Bracy with the indirectly anchored sleeve element of Piper to assemble a pinch valve with an alternative technique, and optionally to minimize leakage or contamination. 

Claims 43-48, 51, 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kron and Shilling, further in view of Tamari; Yehuda (US 5336051 A).
Regarding claim 43, Kron and Shilling describe a urodynamic apparatus as discussed for claim 6 above. Kron and Shilling are silent whether the sleeve element is suspended within the chamber in a non-expanded condition. Tamari discloses a pressure sensitive valve (col. 1, lines 25-31; col. 7, lines 17-20, pressure sensitive valve 341; col. 7, lines 61-65, pressure sensitive valve 531), comprising:
a. a rigid tubular element characterized by opposing first and second end portions (col. 2, lines 59-66, a generally cylindrical or elliptical housing or enclosure 532 which is nonelastic in construction using thermoplastic material such as clear polycarbonate, polyvinylchloride, polyethylene or the like); and 
a port (col. 9, lines 18-20, duct 533 is joined to (or formed at) housing 532 and communicates with chamber 534);
b. first and second fittings that delimit a chamber for the apparatus (Fig. 2, portions of tubing 53 that extend beyond inlet opening 532b and outlet opening 532c); and 
c. an expandable sleeve element for select passage of fluid there through (col. 8, lines 66-68, tubing member 53 preferably consists of a continuous length of blood compatible flexible polymeric material); 
said sleeve element suspended between said first and second fittings within said chamber in a non-expanded condition (col. 12, lines 38-44, alternatively, unitary tubing 53 can be formed of a highly elastic material such as silicone rubber, in which section 53a is permanently formed in the closed position as illustrated in FIG. 5, or FIG. 6); 
said expandable sleeve element having open and collapsed configurations based on pressure applied to the chamber (col. 9, lines 32-52, during the operation of the pressure sensitive valve, pressurized fluid (or fluid mass) is introduced through duct 533 into chamber 534 … leading to controlled restriction of the blood flow in unitary tubing 53). 
Tamari demonstrates that a pinch valve can be constructed with a default open or default closed configuration. Tamari provides a valve which is closed by default, and must be exposed to negative pressure in order to open. This will prevent fluid from moving through the valve or any attached components until a caregiver intends to open the valve. One would be motivated to modify Kron and Shilling with the non-expanded sleeve element of Tamari to prevent inadvertent fluid movement since Kron conveys a contaminated fluid. Therefore, it would have been obvious to modify Kron and Shilling with the non-expanded sleeve element of Tamari in order to prevent fluid from moving through a tube until intended. 

Regarding claims 44-46, 48, 51, 53 and 55, Kron and Shilling teach all features of the claimed invention as discussed for claims 2, 3, 7, 11, 13 and 17 above, respectively. 

Regarding claim 47, Kron discloses at least one fitting adapted for cooperative engagement with periurethral tissue (¶ [0076], a UED may include concentric tubes suitably configured to grasp the glans penis; ¶ [0118], Figs. 28, 54, stabilizer engaged with the skin of a patient, showing the skin being drawn up into the annular vacuum chamber of the stabilizer). 

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kron, Shilling and Tamari, further in view of Aldana; Mark W. (US 20140090644 A1).
Regarding claims 49 and 50, Kron, Shilling and Tamari lack an O-ring or mechanical fastener. Aldana discloses an O-ring or mechanical fastener as discussed for claims 8 and 9 above (¶ [0071], the O-rings 508B; ¶ [0072], roll pin 510B). 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Kron, Shilling and Tamari, further in view of Tower; Allen J. (US 5161773 A).
Regarding claim 52, Kron, Shilling and Tamari lack shrink tubing. Tower discloses a sleeve element comprising shrink tubing, as discussed for claim 12 above (col. 3, lines 51-55, the flexible tubular lining 22 … high strength polyethylene or other suitable elastic material).
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Kron, Shilling and Tamari, further in view of Piper; Britton F. (US 5205325 A).
Regarding claim 54, Kron, Shilling and Tamari lack a sleeve element that is indirectly anchored to each of said first and second fittings. Piper discloses an indirectly anchored sleeve element as discussed for claim 14 above (col. 6, lines 24-30, the medial portion 60 of the collapsible sleeve 50 extends between the first and second sleeve support members 66, 68 substantially as shown). 

Response to Arguments
The objections to claims 6 and 10 and the rejections of claims 15, 16, 35 and 36 under 35 USC § 112 are withdrawn in view of the amendments filed 15 March 2021. Claims 6, 10 and 43 are rejected on new grounds under 35 USC § 112 for indefiniteness. 

Applicant’s arguments filed 15 March 2021 regarding the rejections under 35 USC § 103 over Kron, Abell, Bracy, Tower, Aldana and Piper have been fully considered and are persuasive. After consideration of the amended claims, the claims are rejected on new grounds under 35 USC § 103 over Kron, Shilling, Tamari, Bracy, Tower, Aldana and Piper (see above). 
Applicant’s arguments with respect to Abell have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that ab initio, it is admitted that the primary reference lacks first and second fittings (remarks p. 14). Applicant reasons that while inferentially acknowledging that Abell lacks first and second fittings, it is posited that Abell suggests (7:41-44) that end portion 14 of main body 11 need not be integrally formed part- and-parcel thereof, and that a skilled artisan would have made those integral element as separate pieces (remarks p. 15). Examiner responds that Abell is no longer cited in the new grounds of rejection. Kron and Shilling are cited as teaching all features of amended claim 6. Shilling explicitly discloses a valve having a rigid sleeve element (col. 6, lines 15-20, tube 50) and a pair of fittings (col. 6, lines 42-54, fitting 14 … end portion 18). 
Applicant asserts that Kron et al. essentially accumulates discharging urine in a "container" characterized by an open end affixable to periurethral tissue so as to mechanically vacuum trap same, via an UED, and selectively discharges/drains same via a controllable/automated valve or switch (remarks p. 15).  Applicant contends that Abell on the other hand regulates fluid flow through an open tube by application of pressure from a source external to the device (remarks p. 15). Examiner replies that Kron and Shilling are cited as teaching all features of amended claim 6. Modifying Kron with the valve of Shilling will permit the device to selectively control the flow of urine through the device during a procedure. This will permit fluid to accumulate upstream of the valve to more accurately measure a pressure within a patient’s urinary tract. Kron calls for measuring pressure while interrupting flow of urine through the apparatus (¶ [0072]). Installing a pinch valve will allow a physician to periodically interrupt the flow of urine during this diagnostic procedure.

Applicant submits that prior to taking up amended claim 10, it is to be reiterated, relative to examined claim 10, that the primary teaching neither teaches or suggests first and second fittings for receipt by opposing ends of the tubular element in keeping with Applicant's earlier claim 6 patentability assessment (remarks p. 16). Examiner responds that Kron, Shilling and Bracy are cited as teaching all features of amended claim 10. 
Applicant asserts that claims 38-43 have been added, each emphasizing/particularizing features of the claim 6 apparatus (remarks p. 17). Examiner notes that new claims 38-42 are rejected over Kron and Shilling in the new grounds of rejection. 
It is respectfully submitted that newly added independent claim 43 is patentably distinct from the references of record, and is otherwise in condition for allowance (remarks p. 17). Examiner replies that new claim 43 is rejected over Kron and Shilling in the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hardy; Michael	US 20060009732 A1
Abell; Roy et al.	US 5405319 A


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781